Citation Nr: 1216333	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  06-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include a cognitive disorder.

2.  Entitlement to an earlier effective date, earlier than July 28, 2005, for the grant of service connection for diabetes mellitus Type II.

3.  What evaluation is warranted for diabetes mellitus Type II from July 28, 2005?

4.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law



ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to August 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In June 2010, the Board, in pertinent part, denied entitlement to service connection for a psychiatric disorder, to include a cognitive disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2011 Joint Motion for Remand, the Court remanded the issue of entitlement to service connection for a psychiatric disorder, to include a cognitive disorder to the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record contains diagnoses of multiple psychiatric disorders to include PTSD.  Despite the holding in Clemons, the Board finds that the issue of service connection for PTSD is not before the Board.  Indeed, the RO separately denied service connection for PTSD in a rating decision of September 2006.  The Veteran, who is represented by a private attorney, did not disagree with that decision.  Therefore, the Board finds that the Veteran has knowingly excluded PTSD from the present claim.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

An August 2011 rating decision granted entitlement to service connection for type II diabetes mellitus effective from July 28, 2005.  The Veteran has since submitted a timely Notice of Disagreement challenging the effective date of the award and the disability rating assigned.  There is no indication in the claims file that a statement of the case has been issued to the Veteran.  In cases as this, the appellate process has commenced and the Veteran is entitled to a statement of the case on the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the issues of entitlement to an earlier effective date, earlier than July 28, 2005 for the grant of service connection for type II diabetes mellitus; and entitlement to a higher initial disability rating for type II diabetes mellitus since July 28, 2005, must be remanded to the RO for additional action. 

The Veteran further seeks service connection for a psychiatric disorder, to include a cognitive disorder.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a veteran in the development of a claim.  This includes providing a VA examination when necessary.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 .F.R. § 3.159(c)(4) (2011).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold. 

Service treatment records show that the Veteran was seen in December 1971 with complaints of inability to sleep.  He was diagnosed with insomnia.  In January 1972, the appellant complained of nervousness, and he was diagnosed with anxiety.  

Post service treatment records show that the Veteran was diagnosed with a mild cognitive impairment in 2004.  It was also noted that he complained of depression since the death of his son.  In 2005, he was diagnosed with dysthymia and dementia.  

A 2005 neuropsychological report notes a diagnosis of mild cognitive impairment, depression and posttraumatic stress disorder.  The examiner opined that the Veteran seemed at risk for cognitive impairment based upon his cardiovascular history, his history of a severe concussion, and his history of exposure to Agent Orange.  

Service treatment records show that the Veteran suffered a concussion while in service.  Moreover, records show he served in Vietnam and was therefore exposed to Agent Orange.  Finally, service connection for coronary artery disease, to include residuals of bypass surgery, was granted in January 2012.  

The Veteran has not been afforded a VA examination.  Considering the evidence delineated above, the Board finds that an examination that addresses the relationship, if any, between any cognitive disorder and the appellant's in-service concussion, his in-service symptoms, and his coronary artery disease, is needed prior to deciding the claim.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  While the this issue has yet to be certified for appeal, let alone initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  All indicated tests should be accomplished.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  

The examiner is requested to diagnose any and all psychiatric disorders present.  For each diagnosed disorder the examiner must address whether it is at least as likely as not that the disorder is etiologically related to active military service or events therein, to include due to complaints and findings of anxiety and insomnia in 1971 and 1972, and/or an in-service concussion.  In so doing, the examiner must address whether the Veteran presented the prodromal signs of any currently diagnosed psychiatric disorder during service. 

The examiner must also address whether it is at least as likely as not that the Veteran's coronary artery disease caused or aggravates any diagnosed psychiatric disorders including any cognitive disorder.  If aggravation is found, the examiner must provide a baseline of the severity of the disability prior to the aggravation.  The examiner is to provide a complete rationale for any opinion offered.  If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained. 

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for a psychiatric disorder, to include a cognitive disorder.  The RO must also address the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

5.  The AMC/RO shall issue a statement of the case with regard to the issues of entitlement to an effective date earlier than July 28, 2005 for the grant of service connection for diabetes mellitus, Type II; and entitlement to a higher initial rating for diabetes mellitus, type II.  If, and only if, the Veteran perfects a timely appeal to these issues should they be certified to the Board for appellate consideration.  38 U.S.C.A. §§ 7104, 7105  (West 2002). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


